Curia, Per Sutherland J.
The act does not declare that the certificate, or mark, of the inspector shall be con* elusive. It is not the object or-policy of our system of inspection laws, to render the -decisions of the different inspectors of flour, beef, pork, staves, leather, &o., final and conclusive. The object of those laws is to protect community, so far as they apply to domestic sales, from frauds and impositions; and in relation to articles designed for exportation, to preserve the character and reputation of the state in foreign markets.
I am not aware that the law, in any case, gives a conclusive effect to the ex parte certificate of a public officer in relation to matters which depend upon the exercise of integrity, judgment and discretion; and by which private rights and contracts may be seriously affected. Take the familiar case of the proof and acknowledgment of a deed; which the law so far respects as to permit the deed to be recorded and given in evidence, in consequence of the officer’s Certificate. Yet, any party who may be affected by the deed, is, notwithstanding, at perfect liberty to contest its due execution. The judgment must be reversed; and a venire de novo go from the court below.
Judgment reversed.